          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA            :
                                    :
     - v. -                         :
                                    :            19 Cr. 107 (AT)
JOHN ULRICH,                        :
                                    :
                Defendant.          :
                                    :
------------------------------------x




          GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
                  DEFENDANT’S PRE-TRIAL MOTIONS




                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York
                                                    One St. Andrew’s Plaza
                                                    New York, NY 10007



Eli J. Mark
Louis A. Pellegrino
Assistant United States Attorneys
                Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 2 of 20



                                                     TABLE OF CONTENTS



PRELIMINARY STATEMENT .................................................................................................... 1
BACKGROUND ............................................................................................................................ 1
                A. The Charges Against the Defendant .......................................................................... 1
                B. Discovery ................................................................................................................... 2
ARGUMENT .................................................................................................................................. 4
          I.        The Motion to Inspect the Grand Jury Minutes Should Be Denied........................... 4
          II.       The Motions for Early Disclosures and a Bill of Particulars Are Procedurally Barred
                    by Local Criminal Rule 16.1...................................................................................... 7
          III.       The Defendant’s Motions for Early Disclosures Should Be Denied on the Merits .. 8
                A. Brady Materials .......................................................................................................... 8
                B. Jencks Act Materials .................................................................................................. 9
                C. Rule 404(b) Evidence .............................................................................................. 10
          IV. The Defendant is Not Entitled to a Bill of Particulars on the Merits....................... 11
                    Applicable Law ........................................................................................................ 12
                    Discussion ................................................................................................................ 14
CONCLUSION ............................................................................................................................. 18
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 3 of 20



                                PRELIMINARY STATEMENT

       The Government respectfully submits this opposition in response to the defendant’s

pretrial motions (the “Motions”) to: (1) inspect the grand jury minutes; (2) compel the

Government to produce additional discovery, including, among other things, Brady evidence,

witness statements, and evidence of prior bad acts pursuant to Federal Rule of Evidence 404(b);

and (3) compel the Government to provide a bill of particulars.

       For the reasons that follow, the Motions should be denied in their entirety.


                                        BACKGROUND

           A. The Charges Against the Defendant

       On February 20, 2019, indictment number 19 Cr. 107 (AT) (the “Indictment”) was

unsealed charging the defendant with (i) conspiracy to solicit and receive bribe payments to

influence the operation of an employee benefit plan, in violation of Title 18, United States Code,

Section 371, (ii) soliciting and receiving bribe payments to influence the operation of an

employee benefit plan, in violation of Title 18, Untied States Code, Sections 1954 and 2, (iii)

conspiracy to commit honest services health care fraud, in violation of Title 18, United States

Code, Section 1349, and (iv) honest services health care fraud, in violation of Title 18, United

States Code, Sections 1347, 1346, and 2.

       As alleged in the Indictment, the defendant was a member and officer of the Teamsters

Local 812 Union (the “Union”) and a trustee of the Local 812 Health Fund. Ind. ¶ 6. The Local

812 Health Fund was run by a third-party administrator (“Business-1”). Ind. ¶ 5. Business-1

processed health insurance claims for participants in the Local 812 Health Fund, and charged a fee

to the Union to administer the Local 812 Health Fund. Id.
           Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 4 of 20



       In brief, the Indictment alleges that, from 2013 through February 2016, the defendant

orchestrated a bribery scheme in which he obtained tens of thousands of dollars in payments from

an executive at Business-1 (“Administrator-1”) in exchange for using his influence to maintain

Business-1 as the Local 812 Health Fund’s third-party administrator. 1 Ind. ¶ 7. In 2013, while

experiencing financial problems, the defendant solicited bribe payments from Administrator-1 of

$5,000 per quarter, in exchange for a promise by the defendant to use his influence at the Local

812 Health Fund and the Union to maintain the Local 812 Health Fund’s use of Business-1 as its

third-party administrator. Ind. ¶ 8. Subsequently, in 2014, the defendant sought increased bribe

payments from Business-1 in order to bring another trustee of the Local 812 Health Fund (an

individual designated as “CC-1”) into the scheme. Ind. ¶ 9. Administrator-1 then began making

increased bribe payments to the defendant in response to this request. Id.

       The Union subsequently learned of the bribery scheme, and convened a special board

meeting on or about February 12, 2016. Ind. ¶ 11. The defendant was confronted with the contents

of an email he had written in which he requested, through the use of coded language, that

Administrator-1 pay additional bribe payments for the benefit of CC-1. Ind ¶ 11. Following the

meeting, the defendant was terminated from his position with the Union and the Local 812 Health

Fund. Ind. ¶ 11.

           B. Discovery

       On March 4, 2019, the Government produced the first round of Rule 16 discovery to the

defendant, including, among other things: (i) Union labor management reports and bylaws; (ii)

applications and orders for non-content information from an email service provider, as well as




       1
         Administrator-1 was separately charged by information in United States v. Paolucci, 19
Cr. 108 (KMW) and has pled guilty.
                                                2
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 5 of 20



information provided by the service provider in response to the orders, including for the account

the defendant used to a solicit bribe from Administator-1; and (iii) a civil complaint that was

factually related to this criminal case. The Government also disclosed that an individual (who was

identified as CC-1 in the Indictment) had proffered with the Government and denied participating

in the bribery scheme. On March 25, 2019, the Government produced the balance of the Rule 16

discovery, organized with a detailed index, including, among other things: (i) Business-1’s service

agreement; (ii) email service provider records for two email accounts; (iii) bank records from

various institutions, including for the defendant’s and Business-1’s accounts; (iv) Union and Local

812 Health Fund records, including a recording from the February 12, 2016 board meeting; (v)

phone records, including for the defendant’s phone; and (vi) emails and other documents obtained

from various individuals (including Administrator-1 and CC-1), which included emails sent by the

defendant such as the email soliciting additional bribes from Administrator-1.

       On April 26, 2019, the defendant emailed an initial discovery request to the Government.

The nine-page single spaced document was overwhelmingly broad and included 17 numbered

requests, many of which contained sub-parts, and most of which called for materials that are

unquestionably only covered by Title 18, United States Code, Section 3500 (“3500 Material”)

and/or Giglio v. United States, 405 U.S. 105 (1972) and its progeny (“Giglio Material”). On May

4, 2019, the Government responded that:

               We take seriously our disclosure obligations, including those arising
               under Rule 16, Brady and its progeny, and Giglio and its progeny,
               and we intend to comply fully with those obligations. We intend to
               do so irrespective of whether you specifically request such material,
               or how you characterize that material. Indeed, as you are aware, we
               have made substantial productions pursuant to Rule 16 already in
               this case. The Government will continue to fulfill all of its
               obligations going forward.




                                                3
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 6 of 20



Further, the Government explained that, consistent with the standard practice in this District, the

Government intended to produce any 3500 and Giglio Material substantially closer to trial, and

would be amenable to discussing a schedule for all parties’ pretrial disclosures as the trial date

approaches (an offer to which the defendant did not respond). Lastly, with respect to the

defendant’s request for additional particularity on the dates and amounts of bribe payments, the

Government noted that the Indictment, along with the production of extensive discovery, in

electronic form and accompanied by a detailed index, provided more than sufficient information

about the charges.

                                           ARGUMENT

I.   The Motion to Inspect the Grand Jury Minutes Should Be Denied

       The defendant seeks to inspect the grand jury transcripts in order to determine whether the

grand jury was, in the defendant’s view, properly instructed on the law. (Motion at 2). The

defendant claims that this is “a factually and legally complicated case,” such that simply reading

the relevant statutes to the grand jury, which he presumes, without any basis, is the standard

procedure in this District, would be insufficient to properly instruct the grand jury and warrant

dismissal of the indictment. (Id. at 3) This motion should be denied.

       It is well settled that “an indictment returned by a legally constituted and unbiased grand

jury ... if valid on its face, is enough to call for a trial of the charge on its merits.” Costello v.

United States, 350 U.S. 359, 363 (1956). An indictment so returned “cannot even be challenged

on the ground that it is based on inadequate or incompetent evidence ....” United States v.

Contreras, 776 F.2d 51, 53-54 (2d Cir. 1985) (collecting cases). To allow such a challenge would

“ ‘run counter to the whole history of the grand jury institution.’ ” United States v. Williams, 504

U.S. 36, 50-54 (1992) (citations omitted).



                                                  4
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 7 of 20



       Moreover, there is no requirement that the prosecuting attorney provide the grand jury with

detailed legal instructions about the meaning of each element of the offenses charged. See United

States v. Lopez-Lopez, 282 F.3d 1, 9 (1st Cir. 2002) (“under federal law the prosecutor is not

obligated to provide legal instruction to the grand jury”); United States v. Larrazolo, 869 F.2d

1354, 1359 (9th Cir. 1989) (“the prosecutor has no duty to outline all the elements of conspiracy

so long as the instructions given are not flagrantly misleading or so long as all the elements are at

least implied”); United States v. Zangger, 848 F.2d 923, 925 (8th Cir. 1988) (“The prosecutor is

under no obligation to give the grand jury legal instructions”); United States v. Kenny, 645 F.2d

1323, 1346 (9th Cir. 1982) (the “indictment is normally prepared by the prosecutor, who is

presumably acquainted with the ‘applicable law.’ We are not persuaded that the Constitution

imposes the additional requirement that grand jurors receive legal instructions”); United States v.

McDarrah, No. 05 Cr. 1182 (PAC), 2006 WL 1997638, at *9, (S.D.N.Y. July 17, 2006) (“under

federal law, a prosecutor is not required to instruct the grand jury on the law.”); United States v.

Finnerty, Nos. 05 Cr. 393, 05 Cr. 397 (DC), 2006 WL 2802042, at *9 (S.D.N.Y. Oct. 2, 2006)

(“prosecutors are generally not required to provide legal instructions to the grand jury”).

       Rather, the grand jury’s actions are presumed valid, Hamling v. United States, 418 U.S. 87,

138 n.23 (1974). See also United States v. Leung, 40 F.3d 577, 581 (2d Cir.1994) (“[A]

presumption of regularity attaches to grand jury proceedings….”). Accordingly, “a defendant

seeking disclosure of grand jury minutes has the burden of showing a ‘particularized need’ that

outweighs the default ‘need for secrecy’ in grand jury deliberations.” United States v. Forde, 740

F.Supp.2d 406, 413 (S.D.N.Y.2010) (citing United States v. Moten, 582 F.2d 654, 662 (2d

Cir.1978)); see also Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 400 (1959) (“The

burden ... is on the defense to show that a ‘particularized need’ exists for the minutes which



                                                 5
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 8 of 20



outweighs the policy of secrecy.”). “A party makes a showing of particularized need by proving

‘that the material they seek is needed to avoid a possible injustice in another judicial proceeding,

that the need for disclosure is greater than the need for continued secrecy, and that their request is

structured to cover only material so needed.’ ” In re Grand Jury Subpoena, 103 F.3d 234, 239 (2d

Cir.1996) (quoting Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211, 222 (1979)). This

requirement “ ‘extends to legal instructions given to the grand jury.’ ” United States v. Hoey, No.

11 Cr. 337 (PKC), 2014 WL 2998523, at *3 (S.D.N.Y. July 2, 2014) (quoting United States v.

Jailall, No. 00 Cr 069 (RWS), 2000 WL 1368055, at *2, (S.D.N.Y. Sept. 22, 2000), aff’d, 23 Fed.

Appx. 94 (2d Cir. 2002)). “This standard applies equally to a defendant’s request for the court to

conduct in camera inspection of grand jury transcripts.” United States v. Laster, 2007 WL

3070599, at *1 (citing United States v. Dunn, No. 05 Cr. 127 (KMK), 2005 WL 1705303, *1–2

(S.D.N.Y. July 19, 2005)); see also Forde, 740 F. Supp. 2d at 413–14 (applying particularized

need standard to the defendant’s request for an in camera inspection of the grand jury minutes).

       As such, the grand jury must be presumed to have been given and to have used proper legal

definitions, where, as here, the defendant has provided no basis to believe that the grand jury was

misled as to the meaning of any terms. Thus, “even if the prosecutors only read the relevant statute

to the grand jury” – as the defendant claims here without any support -- the “defendant[] still ha[s]

not made a sufficient showing for inspection.” Finnerty, 2006 WL 2802042, at * 9.

       Accordingly, there is no basis for permitting the defendant to review the grand jury’s legal

instructions or for requesting the Court’s inspection of those instructions.




                                                  6
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 9 of 20



II.   The Motions for Early Disclosures and a Bill of Particulars Are Procedurally Barred
      by Local Criminal Rule 16.1

       As an initial matter, the defendant’s motions for discovery and for a bill of particulars are

procedurally barred because of the defendant’s failure to comply with Local Criminal Rule 16.1

(“Local Rule 16.1”). Local Rule 16.1 provides that

               No motion addressed to a bill of particulars or any discovery matter
               shall be heard unless counsel for the moving party files in or
               simultaneously with the moving papers an affidavit certifying that
               counsel has conferred with counsel for the opposing party in an
               effort in good faith to resolve by agreement the issues raised by the
               motion without the intervention of the Court and has been unable to
               reach agreement. If some of the issues raised by the motion have
               been resolved by agreement, the affidavit shall specify the issues
               remaining unresolved.

Local Rule 16.1. “The submission of discovery requests, even if they are specific, without

additional efforts to address any perceived deficiencies in the Government’s response does not

satisfy the requirement of Local Rule 16.1 to ‘confer’ with opposing counsel in an attempt to

resolve the matter without the Court’s intervention.” United States v. Minaya, 395 F.Supp. 2d 28,

32 (S.D.N.Y. 2005). The failure to comply with Local Rule 16.1 constitutes a sufficient basis on

which to deny motions for discovery and bills of particulars. Id.; United States v. Ahmad, 992 F.

Supp. 682, 684 (S.D.N.Y. 1998).

       Here the defendant has not filed a Rule 16.1 affidavit, nor is there any information before

the Court that counsel for the defendant has conferred with the Government or attempted to resolve

the issues raised in the pending motions without the intervention of the Court. That is because he

has not. As noted above, the Government offered to consult with the defendant on a mutually

agreeable schedule for the production of some of the requested materials, but the defendant did

not respond. Accordingly, the motions for a bill of particulars and for discovery materials should




                                                7
           Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 10 of 20



 be procedurally barred. Moreover, even if the defendant had complied with Local Rule 16.1, as

 discussed below, the Court should deny these motions on the merits.

III.   The Defendant’s Motions for Early Disclosures Should Be Denied on the Merits

         The defendant’s motions include an assortment of requests for orders requiring the

 Government to make various disclosures. Specifically, the defendant has moved for orders

 compelling the Government to disclose Brady material (Motion at 6-7), to disclose witness

 statement at least thirty days prior to trial (id. at 7), and to disclose Rule 404(b) evidence at least

 sixty days prior to trial (id. at 9).

             A. Brady Materials

         The defendant’s request for an order directing the Government to immediately review and

 disclose Brady material is unnecessary. The Government recognizes its obligations under Brady

 and has acknowledged its Brady obligations in correspondence with defense counsel. Indeed,

 courts routinely hold that there is no need for a Court order directing the Government to take action

 when the Government has already represented that it recognizes and intends to comply fully with

 all of its obligations. See, e.g., United States v. Cave, No. 18 Cr. 689 (AT), 2019 WL 2764081, at

 *4 (S.D.N.Y. July 1, 2019) (denying defendant’s motion for an order requiring early disclosure of

 Brady material where the Government recognized its continuing obligation to disclose all Brady

 material and represented it will provide timely disclosure of such materials); United States v.

 Gatto, 316 F. Supp. 3d 654, 657-58 (S.D.N.Y. 2018) (denying defendant’s motion to compel where

 “the Government represented it has and will continue to comply with its obligations under Brady

 as well as Giglio”); United States v. Ikoli, No. 16 Cr. 148 (AJN), 2017 WL 396681, at *3 (S.D.N.Y.

 Jan. 26, 2017) (denying motion to compel where “the Government represents that it recognizes its

 obligations under Brady, and that while the Government is not aware of any Brady material, should



                                                   8
           Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 11 of 20



the Government become aware of any, it will produce it promptly” (internal quotation marks and

alterations omitted)); United States v. Gallo, No. 98 Cr. 338 (JGK), 1999 WL 9848, at *8

(S.D.N.Y. Jan. 11, 1999) (denying defendant’s motion to compel production of Brady material

based on Government’s representations that “it is aware of its obligations under Brady . . . and will

produce any Brady material to the defense well before trial”); United States v. Perez, 940 F. Supp.

540, 553 (S.D.N.Y. 1996) (denying motion for pretrial disclosure of Brady and Giglio material

because “Brady[ ]establishes no general right of pretrial discovery and gives rise to no pretrial

remedies,” and because “the government has agreed to make [the] information available to the

defense ... sufficiently in advance of the witness' testimony so as to avoid any delay at trial”).

          The Government’s representation in this case is entirely consistent with its productions to

date which has included not only voluminous Rule 16 material, but additional disclosures of

witness statements from CC-1, clearly reflective of the Government’s intention and good faith

efforts to take seriously and comply fully with its Brady obligations. And while the Government

is not presently aware of any undisclosed Brady material, should the Government become aware

of any, the Government will produce it promptly. As a result, the defendant’s request for an order

compelling the immediate production Brady material should be denied. See, e.g., Cave, 2019 WL

2764081, at *4; Gatto, 316 F. Supp.3d at 657-58; Gallo, 1999 WL 9848, at *8; Perez, 940 F. Supp.

at 553.

               B. Jencks Act Materials

          The defendant’s request for an order directing the Government to disclose any statements

of any witnesses the Government intends to call at trial at least thirty days before trial is without

merit. The Jencks Act, 18 U.S.C. § 3500, covers disclosure of statements or reports made by

Government witnesses, and the rule mandates that such materials not be the subject of discovery



                                                   9
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 12 of 20



or inspection “until said witness has testified on direct examination in the trial of the case.” 18

U.S.C. § 3500(a); see also United States v. Ordaz-Gallardo, 520 F. Supp. 2d 516, 523 (S.D.N.Y.

2007) (“The Government is under no obligation to produce Jencks Act material until after a witness

has testified on direct examination at trial.”). See also Fed. R. Crim. P. 26.2(a) (incorporating the

Jencks Act). Courts in this Circuit have consistently held that they lack the power to mandate early

production of Jencks material. See, e.g., United States v. Coppa, 267 F.3d 132, 145 (2d Cir. 2001)

(“[The] Jencks Act prohibits a District Court from ordering the pretrial disclosure of witness

statements.”); Cave, 2019 WL 27264081, at *4. Nor will this be a particularly lengthy or complex

trial of the variety that sometimes prompts considerably early disclosure of Jencks Act material.

        In any event, in order to ensure that defense counsel is able to identify and address any

potential Giglio issues contained in Jencks Act material, and otherwise prepare to defend against

the charges set forth in the Indictment, consistent with regular practice in this District, the

Government intends to make Jencks Act material available to the defense at a sufficient time before

trial for the defense to make effective use of such material. Accordingly, the defendant’s demand

for the disclosure of Jencks Act material thirty days in advance of trial should be denied.

             C. Rule 404(b) Evidence

        The defendant’s request for an order requiring the Government to disclose at least sixty

days before trial all evidence that the Government intends to introduce pursuant to Federal Rule

of Evidence 404(b) should be denied. Rule 404(b) requires only that the Government “(A) provide

reasonable notice of the general nature of any such evidence that the prosecutor intends to offer at

trial; and (B) do so before trial—or during trial if the court, for good cause, excuses lack of pretrial

notice.” Fed. R. Evid. 404(b). Rule 404(b) “sets no minimum time for action by the government

in this request, nor would any time limit be appropriate, since the evidence the government wishes



                                                  10
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 13 of 20



 to offer may well change as the proof and possible defenses crystallize.” United States v. Matos-

 Peralta, 691 F. Supp. 780, 791 (S.D.N.Y. 1988). Indeed, the Second Circuit has approved

 disclosure of Rule 404(b) evidence as late as several days before and even during trial, depending

 on the circumstances of the particular case. See United States v. Valenti, 60 F.3d 941, 945 (2d Cir.

 1995) (notice four days prior to trial sufficient where Government provided documents to defense

 on same day they were obtained); United States v. Matthews, 20 F.3d 538, 551 (2d Cir. 1994)

 (notice during trial sufficient when balanced against need to avoid indirect disclosure of identity

 of Government witness). Courts in this District routinely have denied motions for the early

 disclosure of Rule 404(b) evidence, based on representations by the Government that it will

 produce Rule 404(b) evidence sufficiently in advance of trial where trial is not scheduled to begin

 for months. See, e.g., Cave, 2019 WL 2764081, at *2; United States v. Allums, No. 97 Cr. 267,

 1997 WL 599562, at *1 (S.D.N.Y. Sept. 25, 1997) (“The Government has agreed to produce this

 material in time so that the defense may have an opportunity to challenge their admission; this is

 all that is required with respect to Rule 404(b) evidence.”). Here of course, trial is not scheduled

 to begin until February 3, 2020, five and a half months from now.

        The Government respectfully submits that it will provide 404(b) notice in advance of trial,

 consistent with whatever schedule is set by the Court, as is standard practice in this District. As

 such, this motion is premature.

IV.    The Defendant is Not Entitled to a Bill of Particulars on the Merits

        The defendant asserts that he is entitled to a bill of particulars identifying (i) alleged co-

 conspirators and (ii) the property subject to forfeiture. In light of the detail in the Indictment,

 the straightforward nature of this bribery case, and the specificity of the discovery, the

 defendant’s request for a bill of particulars should be denied.



                                                   11
         Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 14 of 20



               Applicable Law

       The proper functions of a bill of particulars are (1) to furnish facts supplemental to those

contained in the indictment that are necessary to apprise the defendant of the charges against him,

(2) to enable the defendant to prepare his defense, (3) to avoid unfair surprise at trial, and (4) to

prevent a second prosecution against the defendant for the same offense. See Fed. R. Crim. P.

7(f); United States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990). Thus, “a bill of particulars should

be required only where the charges of the indictment are so general that they do not advise

defendant of the specific acts of which he is accused.” United States v. Berganza, No. 03 Cr. 987

(DAB), 2005 WL 372045, at *5 (S.D.N.Y. Feb. 16, 2005).

       If the information the defendant seeks “is provided in the indictment or in some acceptable

alternate form,” such as discovery, no bill of particulars is required. United States v. Bortnovsky,

820 F.2d 572, 574 (2d Cir. 1987); United States v. Spy Factory, 960 F. Supp. 684, 690-91

(S.D.N.Y. 1997). In other words, the defendant cannot use a bill of particulars as a general

investigative tool, a discovery device, or a means to compel the government to disclose evidence

or witnesses to be offered prior to trial. United States v. Nunez, No. 00 Cr. 121 (RCC), 2001 WL

91708, at *5 (S.D.N.Y. Feb. 1, 2001). For example, a bill of particulars is not appropriate to

acquire evidentiary detail, see Berganza, 2005 WL 372045, at *5, to discover the precise manner

in which the charged crimes were committed, see United States v. Andrews, 381 F.2d 377, 377-78

(2d Cir. 1967), to discover the manner in which the Government will prove the charges, see United

States v. Leonelli, 428 F. Supp. 880, 882 (S.D.N.Y. 1977), to determine all the overt acts in

furtherance of a conspiracy, see United States v. Carroll, 510 F.2d 507, 509 (2d Cir. 1975), to

determine particular acts that a particular defendant participated in, had knowledge of, or for which

he is being held responsible, see United States v. Jimenez, 824 F. Supp. 351, 363 (S.D.N.Y. 1993),



                                                 12
         Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 15 of 20



or to show “how or when the conspiracy was formed or how or when defendants joined the

conspiracy,” United States v. Pacheco, 902 F. Supp. 469, 474 (S.D.N.Y. 1995).

       There are several reasons for this restricted use of a bill of particulars.         First, the

Government is not required to provide information tantamount to an itemized preview of its proof

because of the very real danger in criminal cases that defendants will tailor their testimony to

explain away the Government’s pre-disclosed case. See United States v. Cimino, 31 F.R.D. 277,

279 (S.D.N.Y. 1962). Second, detailed inquiries into the Government’s case would unduly restrict

the Government in presenting its proof at trial. See, e.g., United States v. Jimenez, 824 F. Supp. at

363; United States v. Goldman, 439 F. Supp. 352, 352 (S.D.N.Y. 1977). Courts consistently have

held that, because a bill of particulars “confines the Government’s proof to particulars furnished,

requests for a bill of particulars should not be granted where the consequence would be to restrict

unduly the Government’s ability to present its case.” United States v. Feola, 651 F. Supp. 1068,

1132 (S.D.N.Y. 1987). In sum, “[s]o long as an indictment and discovery sufficiently enable a

defendant to avoid surprise and prepare for trial, a bill of particulars is not warranted.” Berganza,

2005 WL 372045, at *5.

       “[D]emands for particular information with respect to where, when, and with whom the

Government will charge the defendant with conspiring are routinely denied.” United States v.

Trippe, 171 F. Supp. 2d 230, 240 (S.D.N.Y. 2001) (collecting cases); see, e.g., Torres, 901 F.2d at

233-34 (demands for particularity with regard to when, where, and by whom within charged

conspiracy are improper attempts at pre-trial discovery); United States v. Meregildo, 2012 WL

3834732, at *5 (S.D.N.Y. August 28, 2012) (same); United States v. Remire, 400 F. Supp. 2d 627,

633 (S.D.N.Y. 2005); United States v. Johnson-Guzman, No. 98 Cr. 350 (RWS), 1998 WL 730327,

at *7 (“With respect to conspiracy charges in particular, since the Government is not required to



                                                 13
         Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 16 of 20



prove exactly when or how a conspiracy was formed or when or how a particular defendant joined

the scheme, and as the circumstantial proof on which the government usually relies to prove the

existence of a scheme often does not reveal such details, the courts have consistently rejected

demands for particulars as to the formation of a conspiracy or the entry into the conspiracy of a

particular defendant or confederate.”).

               Discussion

       As discussed above, the defendant has been provided with considerable detail related to

the charges through a ten-page speaking indictment and voluminous Rule 16 discovery, which are

more than sufficient to fully and fairly accomplish all of the proper objectives of a bill of

particulars. See United States v. Feng Ling Liu, 2014 WL 101672, at *13-15 (S.D.N.Y. Jan. 10,

2014) (bill of particulars not required where there was a fourteen-page speaking indictment and

the government identified 432 fraudulent asylum applications without identifying which aspects

of each application were false); see also Bortnovsky, 820 F.2d at 574 (bill of particulars

inappropriate where information “is provided in the indictment or in some acceptable alternate

form”). The Rule 16 discovery, together with the specific allegations in the Indictment, has placed

the defendant on full notice of the nature of the case and permits him to attempt to defend against

those charges. The defendant cannot plausibly claim—as he must, in order to be entitled to a bill

of particulars—that the Indictment and discovery lack sufficient detail to allow him to plead double

jeopardy against a subsequent prosecution for the same acts, or to understand the criminal conduct

of which he stands accused.

       With respect to the first request – which seeks the identities of unindicted co-conspirators

– while the defendant asserts that “[c]ourts routinely order such disclosure,” (Motion at 8) the case

law does not support that claim. In evaluating such requests, courts have considered, among other



                                                 14
         Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 17 of 20



factors, the number of co-conspirators, the duration and breadth of the alleged conspiracy, whether

the Government has otherwise provided adequate notice of the particulars, the volume of pretrial

discovery, the potential danger to co-conspirators and the nature of the alleged criminal conduct,

and the harm to the Government investigation. See United States v. Reddy, 190 F. Supp. 2d 558,

570 (S.D.N.Y. 2002) (collecting cases).

       Here, these factors weigh against requiring the Government to disclose the identities of co-

conspirators in advance of trial. The breadth of the types of crimes alleged to have been part of

the conspiracy is narrow, and relates to the payment of bribes by Administrator-1 to the defendant

in order for the defendant to use his official influence to retain Business-1 as the third-party

administrator for the Local 812 Health Fund. This was not a conspiracy spanning myriad types of

criminal acts, as in United States v. Lino, 2001 WL 8356 at *13 (S.D.N.Y. Dec. 29, 2009), cited

by the defendant, which granted a bill of particulars where the conspiracy involved a number of

defendants, was wide-ranging in terms of the nature of the acts and the commerce affected, and

the defendants were likely to be surprised by the identity of the other co-conspirators. Here, by

contrast, although the conspiracy spanned approximately two and a half years, from in or about

2013 through in or about February 2016, the object principally remained the same throughout the

time period and the conspiracy did not involve a vast number of co-conspirators who did not have

involvement with each other (Indictment ¶ 7). Contrast United States v. Savin, No. 00 Cr. 45,

2001 WL 243533, at *5 (S.D.N.Y. Mar.7, 2001) (bill of particulars granted where number of co-

conspirators “quite large” and conspiracy may have spanned six years).

       Furthermore, due to the Indictment and discovery material, there is little risk of surprise to

the defendant, which also weighs against granting the bill of particulars. See United States v.

Nachamie, 91 F.Supp.2d 565, 572–73 (2000) (bill of particulars identifying coconspirators



                                                15
          Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 18 of 20



appropriate in case where defendant “is more likely to be surprised by the identity of other co-

conspirators whom he may never have met”); United States v. Amendolara, No. 01 Cr. 694 (DAB),

2002 WL 31368279, at *5-6 (S.D.N.Y. Oct. 21, 2002) (citing the Nachamie factors before denying

a request for the identities of all unindicted co-conspirators because “the Indictment and discovery

material already provided to [the defendant] by the Government sufficiently facilitate his ability

to avoid surprise and prepare for trial”); Trippe, 171 F. Supp. 2d at 240 (denying a bill of particulars

seeking names of all co-conspirators and aiders and/or abettors in securities and mail fraud case in

light of sufficiency of information contained in the Indictment and through discovery) (collecting

cases); United States v. Rodriguez, No. 99 Cr. 367 (DLC), 1999 WL 820558, at *2 (S.D.N.Y. Oct.

13, 1999) (denying motion for a bill of particulars identifying known co-conspirators where the

Indictment coupled with discovery allowed a defendant “both to prepare his defense and to avoid

prejudicial surprise at trial”).   Here, moreover, the Indictment expressly identifies two co-

conspirators, Administrator-1, who, as noted above, has already pled guilty, and CC-1.

        The defendant provides no specific argument as to why this case presents compelling

circumstances requiring the Government to provide the identities of unindicted co-conspirators.

Under these circumstances, courts routinely deny blanket requests for the identities of all co-

conspirators, and this Court should do the same. See, e.g., United States v. Rittweger, 259 F. Supp.

2d 275, 292 (S.D.N.Y. 2003) (concluding, in thirteen-count securities fraud case, that the

indictment and discovery were sufficient and “[t]here is no need to provide a list of all unindicted

co-conspirators”); Samsonov, 2009 WL 176721, at *4 (noting that demand for particulars

identifying co-conspirators was “a veiled attempt to discern who is cooperating with the

Government”); United States v. Solomonyan, 451 F. Supp. 2d 626, 642 (S.D.N.Y. 2006) (“While

knowing the identity of unindicted coconspirators might be useful to the defense, [ ] the question



                                                  16
           Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 19 of 20



is not whether the information would be useful to the defense, but rather whether it is necessary. .

. Here, such information is not necessary and defendants’ request is therefore denied.”); cf. Torres,

901 F.2d at 233-234 (upholding district court’s denial of a bill of particulars where the defendant

had requested “the identity of other persons ‘known and unknown’ as alleged in … the

indictment”). With respect to the second request – which seeks the specific property forfeitable as

traceable to proceeds of the crime – this is exactly the sort of request that is forbidden under the

case law. While two rules of federal criminal procedure require the Government to provide notice

of its intent to pursue criminal forfeiture – which the Indictment does here -- there is no

requirement that the Government individually itemize the property subject to forfeiture in an

indictment, as the defendant requests. 2 See United States v. Grammatikos, 633 F.2d 1013, 1024

(2d Cir.1980) (“The plain language of Rule 7(c)(2) requires only that the extent of the interest or

property subject to forfeiture be alleged. That condition was satisfied here since the superseding

indictment announced that the government would seek all of appellant’s interest or property in the

illicit enterprise of which he was the sole proprietor.”). Accordingly, courts routinely deny a

defendant’s request for a bill of particulars identifying specific property subject to forfeiture. See,

e.g., United States v. Gatson, No. 13 Cr. 705, 2014 WL 7182275, at *23 (D.N.J. Dec. 16, 2014);

United States v. Kahale, 789 F. Supp.2d 359, 378 (E.D.N.Y. 2009); United States v. Varacalli, No.

01 Cr. 749 (JSR), 2004 WL 992493, at *2 (S.D.N.Y. May 5, 2004). The defendant demonstrates




       2
          The Advisory Committee Notes to the 2000 Amendments of Federal Rule of Criminal
Procedure 32.2(a) support this view, providing: “As courts have held, subdivision (a) is not
intended to require that an itemized list of the property to be forfeited appear in the indictment or
information itself.... [Rule 7(c)] does not require a substantive allegation in which the property
subject to forfeiture, or the defendant’s interest in the property, must be described in detail.” Id.
(citing United States v. DeFries, 129 F.3d 1293 (D.C. Cir. 1997)).
                                                  17
         Case 1:19-cr-00107-AT Document 26 Filed 08/20/19 Page 20 of 20



no specific need for particularity identifying property subject to forfeiture here, and, as such, this

request should be denied as well.

                                          CONCLUSION

       For the foregoing reasons, the Court should deny the defendant’s pre-trial motions.

Dated: New York, New York
       August 20, 2019
                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York


                                       By:      /s/ Eli J. Mark
                                               Eli J. Mark / Louis A. Pellegrino
                                               Assistant United States Attorneys
                                               (212) 637-2431/-2617




                                                 18
